1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RICKY TYRONE FOSTER,                             )   Case No.: 1:18-cv-01511-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   FINDINGS AND RECOMMENDATION
13          v.                                            REGARDING PLAINTIFF’S REQUEST FOR
                                                      )   INJUNCTIVE RELIEF
14                                                    )
     C. BAKER, et.al.,
                                                      )   [ECF No. 20]
15                                                    )
                      Defendants.                     )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Ricky Tyrone Foster is a state prisoner pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s declaration, filed February 18, 2020. Plaintiff
21   contends that he is being subjected to retaliation and requests an order to stop the retaliation and to
22   grant him access to a typewriter and the law library. The Court construes Plaintiff’s declaration as a
23   request for a preliminary injunction.
24                                                        I.
25                                                DISCUSSION
26          A preliminary injunction is an extraordinary remedy never awarded as of right. Winter v. Natural
27   Resources Defense Council, Inc., 555 U.S. 7, 9 (2008). For each form of relief sought in federal court,
28   Plaintiff must establish standing. Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Mayfield
                                                          1
1    v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This requires Plaintiff to show that he is under

2    threat of suffering an injury in fact that is concrete and particularized; the threat must be actual and

3    imminent, not conjectural or hypothetical; it must be fairly traceable to challenged conduct of the

4    defendant; and it must be likely that a favorable judicial decision will prevent or redress the injury.

5    Summers, 555 U.S. at 493; Mayfield, 599 F.3d at 969.

6           Further, any award of equitable relief is governed by the Prison Litigation Reform Act, which

7    provides in relevant part, “Prospective relief in any civil action with respect to prison conditions shall

8    extend no further than necessary to correct the violation of the Federal right of a particular plaintiff or

9    plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such

10   relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

11   and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. '

12   3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature and its power to issue equitable

13   orders may not go beyond what is necessary to correct the underlying constitutional violations which

14   form the actual case or controversy. 18 U.S.C. § 3626(a)(1)(A); Summers, 555 U.S. at 493; Steel Co. v.

15   Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).

16          Plaintiff’s request for injunctive relief must be denied. First, the relief that Plaintiff seeks is

17   different in kind from the that set forth in the operative complaint. The motion is based on retaliation

18   that has allegedly taken place after this action was filed. It is appropriate to grant a preliminary

19   injunction providing “intermediate relief of the same character as that which may be granted finally.

20   De Beers Consol. Mines v. U.S., 325 U.S. 212, 220 (1945). A court should not issue an injunction

21   when the relief sought is not of the same character and the injunction deals with a matter lying wholly

22   outside the issues in the underlying action. Id. In addition, Plaintiff is seeking an order directed to a

23   non-party. The Court does not have jurisdiction to order injunctive relief which would require

24   directing parties not before the Court to take action. Zepeda v. United States Immigration &

25   Naturalization Serv., 753 F.2d 719, 727 (9th Cir. 1985) (“A federal court may issue an injunction if it

26   has personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may not

27   attempt to determine the rights of persons not before the court.”). To the extent Plaintiff is asserting a

28

                                                          2
1    retaliation claim against the individuals named in his declaration, that claim must be brought in a

2    separate action. It cannot provide a basis for a preliminary injunction in this action.

3           With regard to Plaintiff’s claim for a court order directing access to a replacement typewriter,

4    Plaintiff’s request must be denied. There is no constitutional right to provide a typewriter in prisoner.

5    See, e.g., Lindquist v. Idaho State Bd. of Corrections, 776 F.2d 851, 858 (9th Cir. 1985) (“The

6    existence or condition of the library’s typewriters is irrelevant, as the Constitution does not require that

7    they be made available to inmates.”).

8           Lastly, Plaintiff’s request for a court order directing further access to the law library must also

9    be denied. Inmates have a fundamental constitutional right of access to the courts. Lewis v. Casey,

10   518 U.S. 343, 346 (1996); Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011); Phillips v. Hust,

11   588 F.3d 652, 655 (9th Cir. 2009). However, to state a viable claim for relief, Plaintiff must show that

12   he suffered an actual injury, which requires “actual prejudice to contemplated or existing litigation.”

13   Nevada Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir. 2011) (citing Lewis, 518 U.S. at 348)

14   (internal quotation marks omitted); Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis, 518

15   U.S. at 351; Phillips, 588 F.3d at 655.

16          A prisoner cannot submit conclusory declarations of injury by claiming his access to the courts

17   has been impeded. Thus, it is not enough for an inmate to show some sort of denial of access without

18   further elaboration. Plaintiff must demonstrate “actual injury” from the denial and/or delay of access.

19   The Supreme Court has described the “actual injury” requirement:

20          [T]he inmate … must go one step further and demonstrate that the alleged
            shortcomings in the library or legal assistance program hindered his efforts to pursue a
21          legal claim. He might show, for example, that a complaint he prepared was dismissed
            for failure to satisfy some technical requirement which, because of deficiencies in the
22
            prison’s legal assistance facilities, he could not have known. Or that he suffered
23          arguably actionable harm that he wished to bring before the courts, but was so stymied
            by inadequacies of the law library that he was unable even to file a complaint.
24
     Lewis, 518 U.S. at 351.
25
            In this instance, Plaintiff has failed to allege or demonstrate “actual injury” by the failure of
26
     access to law library. Thus, Plaintiff has failed to demonstrate that in the absence of preliminary
27
     injunctive relief he is likely to suffer actual injury in prosecuting his case. “Speculative injury does
28

                                                          3
1    not constitute irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean

2    Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988), citing Goldies Bookstore, Inc. v.

3    Superior Court, 739 F.2d 466, 472 (9th Cir. 1984). Accordingly, Plaintiff’s request for injunctive

4    relief should be denied.

5                                                      II.

6                                           RECOMMENDATION

7             Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s request for

8    injunctive relief, filed February 18, 2020, be DENIED.

9             This Findings and Recommendation will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

11   after being served with this Findings and Recommendation, the parties may file written objections

12   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendation.” The parties are advised that failure to file objections within the specified time may

14   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

15   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
17   IT IS SO ORDERED.

18   Dated:     February 19, 2020
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                        4
